Title: [11–13 July 1778]
From: Adams, John
To: 


      July 11. 1778
      
       
       
        
         
          Commissioners to Gabriel de Sartine
         
         
          To His Excellency Monsieur De Sartine
          Sir
          Passi July 11. 1778
         
         We have had the honour of your Excellencys Letter of the Fifth Instant relative to Captain Jones, and We redily consent that he should be at your Excellencys disposition and shall be happy if his Services may be in any respect Usefull to the designs your Excellency may have in Contemplation. We have the honour to be with the greatest respect, your Excellency’s &c.
         
          B. Franklin,
          Arthur Lee,
          John Adams.
         
        
       
      
      The Letter to which this is an Answer, marks the first conception of the Plan which was afterwards carried into Execution under Jones in the Bonhomme Richard.
      This day July 11. 1778 We received from Mr. Williams the following order,
      
       
       
        
         
          Jonathan Williams to Mr. Cossoul
         
         
          Mr. Cassoul
          Sir
          Passi July 10. 1778
         
         Deliver to Mr. J. D. Schweighauser the following Goods taking his Receipt for the same, on Account of the Honourable Ministers Plenipotentiary of the United States, viz. one hundred and Ninety Six Swivels, Forty nine Cases of Arms, one Case of Duck, two Bales of  Linnen, Eight Cases of Medicines, Two Barrells of Do. According to Bills of Lading from Holland….Fifty Five Cases of Sabres according to Bills of Lading from Dunkirk, Two Thousand Eight hundred and forty Six Suits of Soldiers Cloaths, according to my Invoice, Four Bales of Do. according to Mr. Monthieu’s Invoice. One hundred and seventy one Sheets of Copper to be weighed. Forty five Casks of Flints. All the Arms and Furniture repaired and unrepaired in the Magazine, taking an Inventory of the same, and sixty three Barrells of Beef. Those of the above Articles which stand in my name in the Bureau D’Entrepot you will see transferred to Mr. Schweighauser, and me discharged therefrom, at the time of Delivery.
         
          I am your humble Servant
          Signed J. Williams Jr.
         
        
       
      
      
       
       
       
        
         
          Commissioners to Francis Coffyn
         
         
          Sir
          Passi July 13. 1778
         
         We have received several late Letters from you, and two this morning by the hand of Captain Amiel, containing abundant Testimonies of your good Character.
         As We have never entertained the least doubt, of your Probity or Honor, or of your unblemished reputation, you have given yourself much trouble without necessity, and used as the Saying is, In Re non dubiâ, testibus non necessariis.
         It is true We received a Letter, in which some regret was expressed that We had addressed Mr. Amiel and his Papers to you, and the reason assigned was, because the Letter Writer thought you had made yourself “somewhat too busy, in some particular matters,” but this you may be assured never made the least Impression upon Us, to your disadvantage.
         In one of those Letters We received the Bond, Instructions and Commission returned.
         If you should write to America, the News as it occurs, you may write to the Honourable James Warren Esqr., Speaker of the House of Representatives of Massachusetts Bay, at Boston,—or to The Honourable Committee of foreign Affairs, at Congress, or to both. If you can send any English Newspapers they will be always acceptable. But We would wish You to observe one Rule, which is, not to write any News to America that is not well authenticated, because there are so many Misrepresentations floating about in the World, that if these should be written as they occurr, to a distant Country, they would tend to confound and mislead the People.
         The American Seamen you mention, We wish to have put into some Employment, by which they may earn their Bread and save Expences to their Country, as soon as possible, and it is indifferent to Us, whether it is at Dunkirk, Brest, or Nantes. We are &c.
         
          B. Franklin,
          Arthur Lee,
          John Adams
          Mr. Francis Coffyn at Dunkirk.
         
        
       
      
      
       
       
       
        
         
          Commissioners to Samuel Tucker
         
         
          Sir
          Passi July 13. 1778
         
         As We understand the Boston in her last Cruise, did not sail so well as formerly, We apprehend this Alteration has been made, by some change in her Ballast: for which reason, you are directed, if you judge it necessary, to take out your present Ballast; to apply to Mr. Schweighauser at Nantes, and take from him such Articles, as he may have to send to America, which may be stowed away in your Ship, without hindrance to her sailing or fighting, and to take from him also, a quantity of Lead, to be used as Ballast untill you arrive in America, and then delivered to the Continental Agent, informing Congress or the Navy Board by Letter.
         Upon the Receipt of this Letter, you are then to join Captain Whipple and to pursue his orders, respecting your future Cruises and Voyage to America. If Lieutenant Simpson of the Ranger should apply to you for a Passage to America, in the Boston, you will afford him Accommodations according to his Rank. We are &c.
         
          B. Franklin,
          Arthur Lee,
          John Adams
          Captain Tucker
         
        
       
      
      
       
       
        
         
          Commissioners to John Daniel Schweighauser
         
         
          Sir
          Passi July 13. 1778
         
         You will putt on board the Boston Frigate such Articles as Captain Tucker shall inform you he can take to America, and among other Things you are desired to furnish him, if it is in your Power, with a quantity of Lead….As this Article is much wanted in America, and is excellent for Ballast, you are desired to furnish him as much as he can carry and you can conveniently supply. We are &c.
         
          B. Franklin,
          Arthur Lee,
          John Adams
          Mr. J. D. Schweighauser.
         
        
       
      
      
       
       
        
         
          Commissioners to Abraham Whipple
         
         
          Sir
          Passi July 13. 1778
         
         We have ordered Captain Tucker, to join you, in your future Cruises and Voyage to America.—You will get to Sea, with all possible Expedition.
         
          B. Franklin,
          Arthur Lee,
          John Adams.
          Captain Whipple
         
        
       
      
     